Case 3:19-cv-05639-WHA Document 95-4 Filed 06/16/20 Page 1 of 3




                 Exhibit 3
      Case 3:19-cv-05639-WHA
Case 2:07-cv-00089-CE         Document
                       Document         95-4
                                152 Filed     Filed 06/16/20
                                          01/07/09   Page 1 of Page 2 of 3#: 5134
                                                               2 PageID



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


SUPERSPEED, LLC                                    §
                                                   §
vs.                                                §       CIVIL ACTION NO. 2:07-CV-89
                                                   §
IBM CORPORATION                                    §


                                            ORDER

        Before the Court are IBM’s Motion to Compel a Complete Response to its Interrogatory

No. 3 (Dkt. No. 102) and Superspeed’s Motion for Leave to Supplement its Infringement

Contentions (Dkt. No. 103). The Court heard oral argument on the motions on December 11,

2008.

        The Court grants the Motion to Compel (Dkt. No. 102) with limitations. The Court

modifies Interrogatory No. 3 to read as follows:

                For each element of each claim of the SuperSpeed Patents (for both the
        asserted and unasserted claims), identify in claim chart form each part of the
        computer code of each SuperSpeed product that is intended to perform the
        function of that claim element, according to the form shown by the exemplary
        claim chart below.

        The Court takes notice of an oral agreement made between the parties at the hearing

concerning the scope of charting and relevant source code required to adequately answer the

interrogatory. The Plaintiff is ordered to answer the modified interrogatory in accordance with

the agreement within 45 days of the date of the hearing.

        The Court grants SuperSpeed’s motion for leave (Dkt. # 103). SuperSpeed may amend

its Infringement Contentions to include claim 15 of the ‘767 patent and to the extent otherwise
      Case 3:19-cv-05639-WHA
Case 2:07-cv-00089-CE         Document
                       Document         95-4
                                152 Filed     Filed 06/16/20
                                          01/07/09   Page 2 of Page 3 of 3#: 5135
                                                               2 PageID



sought in the motion for leave. The Court finds that IBM will suffer no prejudice as a result of

such amendment.

       SIGNED this 7th day of January, 2009.




                                                   ___________________________________
                                                   CHARLES EVERINGHAM IV
                                                   UNITED STATES MAGISTRATE JUDGE




                                               2
